Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 1 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 2 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 3 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 4 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 5 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 6 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 7 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 8 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 9 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 10 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 11 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 12 of 13
Case 18-31185   Doc 50   Filed 01/10/19 Entered 01/10/19 09:40:53   Desc Main
                          Document     Page 13 of 13
